DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendment
Applicant's arguments with respect to claims 1 – 13 and 15 - 19 have been considered, but they are not persuasive based on the different interpretation of the prior art in view of the claim amendments.  Please see the ground(s) of rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 13 and 15 - 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oyoshi (U.S. Patent Publication No. 2014/0116762).
Regarding claim 1, in Figure 2(b), Oyoshi discloses a component carrier configured as one of the group consisting of a printed circuit board, an organic interposer, a substrate-like-PCB, and an IC substrate, the component carrier comprising: at least one electrically insulating layer structure (11d) and at least one 
Regarding claim 2, Oyoshi discloses wherein the laser via tapers from the first end towards the second end (Figure 2(b)).
Regarding claim 3, Oyoshi discloses wherein the opening diameter is 70 µm or smaller, in particular 60 µm or smaller (Figure 2(b)).
Regarding claim 4, Oyoshi discloses an edge portion between a main surface of the electrically insulating layer structure and the laser via, wherein the second end of the laser via is located at the edge portion (Figure 2(b)).

Regarding claim 6, Oyoshi discloses wherein the electrically conductive material completely fills the laser via and covers the edge portion (Figure 2(b)).
Regarding claim 7, Oyoshi discloses wherein the laser via comprises an electrically conductive film being a seed layer on the laser via sidewall surface (Figure 2(b)).
Regarding claim 8, Oyoshi discloses wherein the laser via sidewall surface is on the sidewall surface of the electrically insulating layer structure (Figure 2(b)).
Regarding claim 9, Oyoshi discloses wherein the seed layer covers the edge portion (Figure 2(b)).
Regarding claim 10, Oyoshi discloses wherein the seed layer at least partially covers the main surface of the electrically insulating layer structure (Figure 2(b)).
Regarding claim 11, Oyoshi discloses an electrically conductive material layer arranged on the electrically insulating layer structure such that the electrically conductive material layer covers and electrically contacts the second end of the laser via (Figure 2(b)).
Regarding claim 12, Oyoshi discloses wherein the at least one electrically conductive layer structure and/or the electrically conductive material comprises at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, cobalt, and tungsten (Figure 2(b)).

Regarding claim 15, in Figure 2(b), Oyoshi discloses a method of manufacturing a component carrier configured as one of the group consisting of a printed circuit board, an organic interposer, a substrate-like-PCB, and an IC substrate, the method comprising: forming a stack of at least one electrically insulating layer structure (11d) and at least one electrically conductive layer structure (15ex), wherein the electrically conductive layer structure is formed in or below the electrically insulating layer structure (layer 15ex is directly below layer 11d); and forming a laser via (13ex; paragraph [0058]) in the electrically insulating layer structure such that the laser via extends down to the electrically conductive layer structure (Figure 2(b)), and such that a connection diameter at a first end (bottom surface of 13ex) of the laser via at the electrically conductive layer structure is equal to or larger than an opening diameter at a second end (top surface of 13ex) of the laser via facing away from the electrically conductive layer structure (Figure 2(b)), wherein forming the laser via further comprises: forming the opening diameter at the second end by laser drilling (paragraph [0058]), and afterwards forming the connection diameter at the first end by laser drilling (the via hole for the via conductor 13ex is formed from the top of layer 11d down to the bottom of layer 11d), so that the 
Regarding claim 16, Oyoshi discloses adjusting first parameters, in particular energy parameters, for a first laser shot; performing a first laser shot; adjusting second parameters, in particular energy parameters, for a second shot being different from the first parameters; and performing a second laser shot (Figure 2(b)).
Regarding claim 17, Oyoshi discloses at least partially filling the laser via with an electrically conductive material, in particular by flash-plating (Figure 2(b)).
Regarding claim 18, Oyoshi discloses forming a seed layer in the laser via, in particular by electro-less plating (Figure 2(b)).
Regarding claim 19, Oyoshi discloses filling, in particular completely filling, the laser via with the electrically conductive material, based on the seed layer, with electroplating (Figure 2(b)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391.  The examiner can normally be reached on Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847